Citation Nr: 1515923	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-33 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, wherein the Veteran was awarded service connection for PTSD and assigned a 30 percent disability rating, effective from January 28, 2010.  The Veteran disagreed with the assigned disability rating.

The Board notes that the Veteran had initially requested the opportunity to present testimony at a hearing before a Veterans Law Judge, sitting at the RO.  On February 27, 2012, the RO received correspondence from the Veteran wherein he indicated his desire to withdraw his hearing request.  Accordingly, any request for a hearing in connection with the current matter is considered withdrawn. 

The instant matter was previously before the Board in April 2014, at which time it was remanded for further development.  The Board notes that the remanded issue was entitlement to initial evaluation in excess of 30 percent for PTSD.  By way of a July 2014 rating decision issued on remand, the Appeals Management Center (AMC) increased the Veteran's PTSD rating to 50 percent, effective from January 28, 2010.  Because less than the maximum available benefit for a schedular rating was awarded for the Veteran's PTSD, the claims remain properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that during the pendency of the current claim, the Veteran perfected an appeal as to the issue of entitlement to service connection for plantar fasciitis.  This issue has been separately docketed with a docket number that has not yet been reached for appellate consideration, and is therefore not presently before the Board.



REMAND

As noted above, the current matter was previously remanded in April 2014.  Unfortunately, the matter must again be remanded due to development currently being undertaken by the agency of original jurisdiction (AOJ).  A review of the Veteran's VBMS file show that on March 4, 2015, the Veteran filed a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), wherein he indicated his desire to seek a total rating based upon individual unemployability due to service connected disability (TDIU), stating that his service-connected PTSD, diabetes mellitus and associated neuropathy, hearing loss, and tinnitus prevented him from obtaining or maintaining substantially gainful employment.  

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities."  22 Vet. App. 447, 453 (2009).  But see In re Leventhal, 9 Vet. App. 386, 389 (1996) (holding that TDIU is separate claim where based upon multiple service-connected disabilities).  Regardless of whether the Veteran's recent request for TDIU should, in the instant case, be considered part in parcel of the Veteran's PTSD rating claim that is currently before the Board, the Board notes that on April 6, 2015, the RO requested that the Veteran be scheduled for a PTSD review examination, presumably in connection with his request for TDIU.  Because information obtained as part of the to-be-scheduled examination will be relevant to the determination of the appropriate rating for the Veteran's PTSD, the Board will remand the matter for readjudication to take place after the Veteran undergoes the requested PTSD review examination.  As part of the readjudication of the Veteran's PTSD rating claim, the AOJ should consider whether the Veteran's PTSD alone renders him unemployable.  See Rice, supra.


Accordingly, the case is REMANDED to the AOJ for the following action:

After the Veteran undergoes the PTSD review examination requested on April 6, 2015, the AOJ should readjudicate the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  The Veteran's claim for a higher initial rating for must be considered on a de novo basis in light of the additional evidence associated with the claims folder since the issuance of the last supplemental statement of the case (SSOC) in July 2014, to specifically include consideration of information contained in private treatment records dated through July 2014.  The AOJ must also specifically consider whether a rating of TDIU is warranted based solely on the Veteran's service-connected PTSD, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's PTSD rating claim.  If any additional development is deemed warranted, the AOJ should ensure that all necessary development is undertaken prior to its readjudication of the Veteran's claim.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished an SSOC and afforded the appropriate period for response.  (The SSOC should also address the TDIU question posed herein if this benefit is not granted.)

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

